In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Orange County (Horowitz, J.), dated March 28, 2007, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint, which asserted causes of action based on strict products liability and negligence. The defendant manufacturer failed to establish, prima facie, that it did not design or manufacture an unreasonably dangerous product or that the purchaser’s post-manufacture modifications to the product rendered the product unreasonably dangerous and thereby divested it of any potential liability (see Liriano v Hobart Corp., 92 NY2d 232 [1998]). Accordingly, the defen*517dant failed to establish its prima facie entitlement to judgment as a matter of law, and the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint, regardless of the adequacy of the plaintiffs opposing papers.
The defendant’s remaining contentions are without merit. Santucci, J.P., Covello, Belen and Chambers, JJ., concur.